Deen, Presiding Judge.
As the trial court pertinently observed on receiving the verdict of guilty of voluntary manslaughter based on a murder indictment: “It just shows what pistols and liquor will do when you mix them up together.” The defendant and his brother-in-law engaged in a drunken argument in the presence of the defendant’s son; the defendant drew his pistol, and the ensuing shot injured both lungs and damaged the spinal cord of the deceased, who died eight days later of a pulmonary embolism. Various objections included in this out-of-time appeal cannot be considered as there was no objection interposed to the evidence offered or the conduct of the trial. Ezzard v. State, 229 Ga. 465 (2) (192 SE2d 374) (1972); Brown v. State, 226 Ga. 114 (3) (172 SE2d 666) (1970). As to the cause of death, the doctor performing the autopsy testified that the bullet had entered the body of the deceased at the neck damaging both lungs and the spinal cord; that the result of the injury to the cord was to paralyze the victim from the chest down; that the immediate cause of death eight days later was a pulmonary embolism, and that it was a common occurrence in such cases that blood clots forming in the legs as a result of inability to move broke loose, traveled up the arteries, and blocked major arteries. It was the witness’ opinion that this was the cause of death.
As to the self-defense argument, the defendant testified that the victim struck him, that he struck back, the victim reached for a knife lying on a nearby table, the defendant drew his pistol and hit him with it in self defense and the pistol then fired accidentally. There *74was evidence that this particular weapon would not fire unless the trigger was pulled. The question of intent was entirely for jury determination. Jones v. State, 236 Ga. 901 (225 SE2d 902) (1976).
Decided March 19, 1981.
Robert Simmons Lanier, Jr., for appellant.
J. Lane Johnston, District Attorney, for appellee.

Judgment affirmed.


Banke, J., concurs. Carley, J., concurs in the judgment only.